Exhibit 99.3 Unaudited Pro Forma Condensed Consolidated Financial Statements On November 7, 2011, Radnet, Inc. ("RadNet") completed its acquisition of all outstanding equity interests in Raven Holdings U.S., Inc. (“RH”) from CML Healthcare, Inc.The following unaudited pro forma condensed consolidated financial statements have been prepared to give effect to the completed acquisition, which was accounted for as an acquisition. The unaudited pro forma condensed consolidated balance sheet as of September 30, 2011, and the unaudited pro forma condensed consolidated statements of operations for the nine months ended September 30, 2011 and the year ended December31, 2010, are presented herein. The unaudited pro forma condensed consolidated balance sheet was prepared using the historical balance sheets of RadNet and RH as of September 30, 2011. The unaudited pro forma condensed consolidated statements of operations were prepared using the historical statements of operations of RadNet and RH for the nine months ended September 30, 2011 and for the year ended December31, 2010. The unaudited pro forma condensed consolidated balance sheet gives effect to the acquisition as if it had been completed on September 30, 2011, and consolidates the unaudited condensed balance sheet of RadNet and RH. The unaudited pro forma condensed consolidated statements of operations for the nine months ended September 30, 2011 and for the year ended December31, 2010 give effect to the acquisition as if it had occurred on January1, 2010. The unaudited pro forma condensed consolidated financial statements presented are based on the assumptions and adjustments described in the accompanying notes. The unaudited pro forma condensed consolidated financial statements are presented for illustrative purposes and do not purport to represent what the financial position or results of operations actually would have been if the events described above occurred as of the dates indicated or what such financial position or results would be for any future periods. The unaudited pro forma condensed consolidated financial statements, and the accompanying notes, are based upon the respective historical consolidated financial statements of RadNet and
